Citation Nr: 1825938	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision issued in February 2011 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hypertension with a rating of 10 percent effective February 28, 2006.  

In February 2017, the Board remanded the matter for scheduling of a Board hearing.  Later that month, the Veteran had a Board video conference hearing.  During that hearing the Veteran submitted evidence related to his claim along with a waiver of RO review.  See 38 C.F.R. § 20.1304(c).

The Board notes that other additional evidence has been associated with the claims file since the September 2014 statement of the case (SOC).  While on remand, this evidence will be considered by the RO.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial rating higher than 10 percent for his service-connected hypertension, which has been rated under the hypertension provisions of Diagnostic Code (DC) 7101 throughout the appeal period.  38 C.F.R. § 4.104, DC 7101.  This criteria provides for a 10 percent rating where diastolic pressure is predominantly at 100 or more, or if systolic pressure is predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted where diastolic pressure is predominantly at 110 or more, or if systolic pressure is predominantly at 200 or more; and a 40 percent rating is assigned for diastolic pressure of predominantly 120 or more.  Id.  The highest rating of 60 percent rating is assigned for diastolic pressure of predominantly 130 or more.  Id.

VA medical records dating from 2005 chronicle the Veteran's diastolic pressure as predominantly below 100 and systolic pressure predominantly below 160.  However, during his 2017 Board Hearing the Veteran stated that the readings in his medical records were the result of efforts by clinicians to first lower his blood pressure and in support of his contention he presented a written chronology of home blood pressure readings that show elevated diastolic and systolic pressures.  As the last VA examination was conducted in April 2010 (which was done in conjunction with the Veteran's claim for service connection), and as there is an indication that there may have been a material change in a disability or that the current rating may be incorrect, the Veteran should be afforded a new examination.  See 38 C.F.R. § 3.327(a).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

On remand, the claims file should be updated to include VA medical records dated after July 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Update the claims file to include all of the Veteran's VA medical records dated after July 2017.  

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected hypertension.

3.  Then, readjudicate this claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

